Citation Nr: 1117065	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1970 and from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denied service connection for sleep apnea.

In January 2011, the Veteran testified at a hearing before a decision review officer.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that a remand of the Veteran's appeal is needed for further evidentiary development prior to final adjudication of this claim.  The Veteran testified at his hearing that he experienced difficulties sleeping in service that began during advanced individual training (AIT) at Fort Leonard Wood.  He reported that he woke up at times while sleeping and was tired in the mornings.  See hearing transcript, pgs. 4-5.  The Board observes that the Veteran's service treatment records do not show any complaints of sleeping problems.

The Veteran submitted a letter dated in March 2011 from P.W., M.D., which indicates that the Veteran's reported symptoms in service were likely secondary to his undiagnosed sleep apnea.  Dr. P.W. indicates that she has treated the Veteran for over ten years.  The Board observes that no treatment records from Dr. P.W. have been obtained.  Additionally, Dr. P.W. indicated that the Veteran was officially diagnosed with sleep apnea in 1982.  In this regard, the Board notes that the treatment records that have been obtained in connection with this claim fail to show any diagnosis of sleep apnea until 2003.  There are indications that the Veteran had complaints of sleeping difficulties in 1986, but sleep studies until 2003 were negative for sleep apnea.  Although private treatment records dated from 1973 to 1983 are of record, none of them show a diagnosis of sleep apnea, or even any complaints of sleeping difficulties.  

Because Dr. P.W. indicated treating the Veteran for over ten years, and because those records have not yet been obtained, the Board finds that a remand is necessary to obtain those records as they may be relevant to the issue on appeal.  Additionally, Dr. P.W.'s letter indicates that the Veteran was actually diagnosed with sleep apnea in 1982.  On remand, therefore, the Veteran should be asked to identify where he was diagnosed with sleep apnea in 1982 so that those records may be obtained.  Furthermore, in light of Dr. P.W.'s positive opinion, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran has sleep apnea that is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any post-service pulmonary (to include sleep apnea) treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. P.W., and records showing treatment for sleep problems-to include a diagnosis of sleep apnea-in 1982.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that sleep apnea is related to his military service.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


